DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/30/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-30 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 6/30/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 4/9/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2, 12, 18, 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "or combination thereof" in the last line.  It is unclear what “or combination thereof” is referring to.  
Claim 12 recites the limitation "or both" in the last line.  It is unclear what “or both” is referring to.  For the purposes of examination, “or both” is considered as referring to both “synchronization signal blocks (SSBs)” and “transceiver reception signals”.
Claim 18 recites the limitation "or combination thereof" in the last line.  It is unclear what “or combination thereof” is referring to.  
Claim 28 recites the limitation "or both" in the last line.  It is unclear what “or both” is referring to.  For the purposes of examination, “or both” is considered as referring to both “synchronization signal blocks (SSBs)” and “transceiver reception signals”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13, 14, 15, 16, 17, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. WO 2021067703 embodiment #1 (hereinafter “Cirik1”) in view of Cirik et al. WO 2021067703 embodiment #2 (hereinafter “Cirik2”).

As to claim 1:
Cirik-1 discloses:
An apparatus for wireless communication at a user equipment (UE),  comprising:  
at least one processor;  
memory coupled to the at least one processor; and 
instructions stored in the memory and executable by the at least one processor to cause the apparatus to:  
...a duty cycle for cycling between a first power state associated with a first configuration and a second power state associated with a second configuration;  
(“In an example, a base station may semi-statically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP).”; Cirik et al.; 0121)
(“In an example, a wireless device may monitor a second SS of a second CORESET on one or more second subbands of the BWP in a power saving state. In an example, the second SS, the second CORESET, and/or the one or more second subbands, may be configured (in an RRC message) for the PS operation on the BWP. The wireless device may switch to a non-PS state in response to receiving a DCI indicating the switching, or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP. In response to switching to the non-PS state, the wireless device may stop monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. In response to switching to the non-PS state, the wireless device may continue monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. The first SS, the first CORESET, and/or the one or more first subbands, may be configured (in an RRC message) for the non-PS operation on the BWP. In an example, the wireless device may perform one or more non-PS operations by implementing examples of FIG. 26A, FIG. 26B and/or FIG. 27.”; Cirik et al.; 0319)
(where
See FIG. 15 for “processor”, “memory”, etc.
“second subbands of the BWP in a power saving state...in response to ... or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP”/”configure a UE with one or more BWPs.”/”PS operation on the BWP”/FIG. 9 maps to “...a duty cycle for cycling between a first power state associated with a first configuration and a second power state associated with a second configuration”, where “expiry of a second power saving timer...switching to the non-PS sate”/”PS operation of the BWP”/FIG. 9 maps to “...a duty cycle for cycling between a first power state ... and a second power state”, where “expiry of a second power saving timer”/FIG. 9 maps to “duty cycle”, where FIG. 9 illustrates cycling between “default”/”initial active” states, “switching” maps to “cycling between”, “PS operation” maps to “first power state”, “non-PS operation” maps to “second power state”, “configure a UE with one or more BWPs”/”second subbands of the BWP in a power saving state” maps to “associated with first configuration”, “configure a UE with one or more BWPs”/ “first subbands of the BWP” maps to “associated with a second configuration”

communicate, while operating in the first power state, first data traffic in accordance with the first configuration;  
(“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)
(where
“in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation.”/”configure a UE with one or more BWPs.” Maps to “communicate, while operating in the first power state, first data traffic in accordance with the first configuration”, where “transmit or receive data” maps to “communicate...first data traffic”, “PS operation” maps to “first power state”, “BWP”/”configure...BWPs”/”BWP index” maps to “in accordance with the first configuration”

transition from the first power state to the second power state after a duration in accordance with the duty cycle; and  
“second subbands of the BWP in a power saving state...in response to ... or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP/”PS operation on the BWP”/FIG. 23 maps to “transition from the first power state to the second power state after a duration in accordance with the duty cycle”, where “switching” maps to “transition”, “PS operation on the BWP” maps to “first power state”, “non-PS state” maps to “second power state”, “in response to” maps to “after a duration”, “expiry of second power saving timer” maps to “in accordance with the duty cycle”, where FIG. 23 illustrates a similar concept for switching BWPs based on “inactivity timer” which further clarifies the concept “duration” associated with a “timer”

communicate, while operating in the second power state, second data traffic in accordance with the second configuration.
(“In an example, performing operations in a full function mode based on the one or more third configuration parameters may comprise at least one of: monitoring PDCCHs on 3rd PDCCH occasions and on 3rd SSs/CORESETs, refraining from monitoring the PSCH on 1st SSs/CORESETs, refraining from monitoring PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs, transmitting or receiving data packets with the 2nd maximum number of antenna (layers, ports, TRPs, panels, and/or the like), transmitting or receiving data packets with same-slot scheduling based on the one or more second cross-slot scheduling indicator indicating same-slot scheduling is configured.”; Cirik et al.; 0280)
(where
“normal function operation (e.g., full function, non-PS”/” performing operations in a full function mode based on the one or more third configuration parameters may comprise at least one of: monitoring PDCCHs on 3rd PDCCH occasions and on 3rd SSs/CORESETs, ..., transmitting or receiving data packets with the 2nd maximum number of antenna (layers, ports, TRPs, panels, and/or the like), transmitting or receiving data packets”/”configure a UE with one or more BWPs.” maps to “communicate, while operating in the second power state, second data traffic in accordance with the second configuration”, where “transmitting and receiving data packets” maps to “communicate...second data traffic”, ““normal function operation (e.g., full function, non-PS”/” performing operations in a full function mode” maps to “in accordance with the second configuration”
      	
	Cirik1 teaches configuring a plurality of BWPs where the various plurality of BWPs have associated power states, where switching between the BWPs and the associated power states is performed based on the expiration of a timer.
      
Cirik1 as described above does not explicitly teach:
receive control signaling comprising an indication of

However, Cirik2 further teaches an RRC/value of timer parameter capability which includes:
receive control signaling comprising an indication of
(“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station (e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device. For example, the configuration parameters may comprise parameters for configuring physical and MAC layer channels, bearers, etc. For example, the configuration parameters may comprise parameters indicating values of timers for physical, MAC, RLC, PCDP, SDAP, RRC layers, and/or communication channels.”; Cirik et al.; 0212)
(“In an example, wideband carrier with more than one channels (e.g., subbands) is supported on in an unlicensed band. In an example, there may be one active BWP in a carrier. In an example, a BWP with one or more channels may be activated.”; Cirik et al.; 0296)
(where
“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell)...the configuration parameters may comprise parameters indicating values of timers for ... and/or communication channels”/” a BWP with one or more channels may be activated” maps to “receive control signaling comprising an indication of”, where “receive...RRC message” maps to “receive control signaling”, “comprising” maps to “comprising”, “indicating values of timers for...and/or communication channels”/”BWP with one or more channels may be activated” maps to “indication of”
      
	Cirik2 teaches configuring a wireless device by a base station via RRC signaling where the RRC signaling includes timing parameters associated with a channel and where BWPs are considered as including a one or more channels.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/value of timer parameter capability of Cirik2 into Cirik1. By modifying the messaging of Cirik1 to include the RRC/value of timer parameter capability as taught by the Cirik2, the benefits of improved robustness (Cirik1; 0311) with improved activation/deactivation (Cirik2; 0223) are achieved.

As to claim 13:
Cirik-1 discloses:
wherein the first power state is associated 2 with lower power consumption at the UE than the second power state.  
(“In an example, a base station may semi-statically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP).”; Cirik et al.; 0121)
(“In an example, a wireless device may monitor a second SS of a second CORESET on one or more second subbands of the BWP in a power saving state. In an example, the second SS, the second CORESET, and/or the one or more second subbands, may be configured (in an RRC message) for the PS operation on the BWP. The wireless device may switch to a non-PS state in response to receiving a DCI indicating the switching, or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP. In response to switching to the non-PS state, the wireless device may stop monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. In response to switching to the non-PS state, the wireless device may continue monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. The first SS, the first CORESET, and/or the one or more first subbands, may be configured (in an RRC message) for the non-PS operation on the BWP. In an example, the wireless device may perform one or more non-PS operations by implementing examples of FIG. 26A, FIG. 26B and/or FIG. 27.”; Cirik et al.; 0319)

As to claim 14:
Cirik-1 discloses:
An apparatus for wireless communication at a base station, comprising: 2 at least one processor; 3 memory coupled to the at least one processor; and 4 instructions stored in the memory and executable by the at least one processor 5 to cause the apparatus to: 
...comprising an indication of a duty cycle for cycling between a first power state of the UE corresponding to a first configuration and a second power state of the UE corresponding to a second configuration; 10 
(“In an example, a base station may semi-statically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP).”; Cirik et al.; 0121)
(“In an example, a wireless device may monitor a second SS of a second CORESET on one or more second subbands of the BWP in a power saving state. In an example, the second SS, the second CORESET, and/or the one or more second subbands, may be configured (in an RRC message) for the PS operation on the BWP. The wireless device may switch to a non-PS state in response to receiving a DCI indicating the switching, or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP. In response to switching to the non-PS state, the wireless device may stop monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. In response to switching to the non-PS state, the wireless device may continue monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. The first SS, the first CORESET, and/or the one or more first subbands, may be configured (in an RRC message) for the non-PS operation on the BWP. In an example, the wireless device may perform one or more non-PS operations by implementing examples of FIG. 26A, FIG. 26B and/or FIG. 27.”; Cirik et al.; 0319)
(where
See FIG. 15 for “processor”, “memory”, etc.
“second subbands of the BWP in a power saving state...in response to ... or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP”/”configure a UE with one or more BWPs.”/”PS operation on the BWP”/FIG. 9 maps to “...a duty cycle for cycling between a first power state associated with a first configuration and a second power state associated with a second configuration”, where “expiry of a second power saving timer...switching to the non-PS sate”/”PS operation of the BWP”/FIG. 9 maps to “...a duty cycle for cycling between a first power state ... and a second power state”, where “expiry of a second power saving timer”/FIG. 9 maps to “duty cycle”, where FIG. 9 illustrates cycling between “default”/”initial active” states, “switching” maps to “cycling between”, “PS operation” maps to “first power state”, “non-PS operation” maps to “second power state”, “configure a UE with one or more BWPs”/”second subbands of the BWP in a power saving state” maps to “associated with first configuration”, “configure a UE with one or more BWPs”/ “first subbands of the BWP” maps to “associated with a second configuration”

communicate first data traffic with the UE in accordance with the first 11 configuration; and 12 
 (“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)
(where
“in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation.”/”configure a UE with one or more BWPs.” Maps to “communicate, while operating in the first power state, first data traffic in accordance with the first configuration”, where “transmit or receive data” maps to “communicate...first data traffic”, “PS operation” maps to “first power state”, “BWP”/”configure...BWPs”/”BWP index” maps to “in accordance with the first configuration”

communicate, after a duration, second data traffic with the UE in 13 accordance with the second configuration, wherein the duration is in accordance with 14 the duty cycle.
 (“In an example, performing operations in a full function mode based on the one or more third configuration parameters may comprise at least one of: monitoring PDCCHs on 3rd PDCCH occasions and on 3rd SSs/CORESETs, refraining from monitoring the PSCH on 1st SSs/CORESETs, refraining from monitoring PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs, transmitting or receiving data packets with the 2nd maximum number of antenna (layers, ports, TRPs, panels, and/or the like), transmitting or receiving data packets with same-slot scheduling based on the one or more second cross-slot scheduling indicator indicating same-slot scheduling is configured.”; Cirik et al.; 0280)
(where
“normal function operation (e.g., full function, non-PS”/” performing operations in a full function mode based on the one or more third configuration parameters may comprise at least one of: monitoring PDCCHs on 3rd PDCCH occasions and on 3rd SSs/CORESETs, ..., transmitting or receiving data packets with the 2nd maximum number of antenna (layers, ports, TRPs, panels, and/or the like), transmitting or receiving data packets”/”configure a UE with one or more BWPs.” maps to “communicate, while operating in the second power state, second data traffic in accordance with the second configuration”, where “transmitting and receiving data packets” maps to “communicate...second data traffic”, ““normal function operation (e.g., full function, non-PS”/” performing operations in a full function mode” maps to “in accordance with the second configuration”
      	
	Cirik1 teaches configuring a plurality of BWPs where the various plurality of BWPs have associated power states, where switching between the BWPs and the associated power states is performed based on the expiration of a timer.
      
Cirik1 as described above does not explicitly teach:
transmit, to a user equipment (UE), control signaling

However, Cirik2 further teaches an RRC/value of timer parameter capability which includes:
transmit, to a user equipment (UE), control signaling 
(“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station (e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device. For example, the configuration parameters may comprise parameters for configuring physical and MAC layer channels, bearers, etc. For example, the configuration parameters may comprise parameters indicating values of timers for physical, MAC, RLC, PCDP, SDAP, RRC layers, and/or communication channels.”; Cirik et al.; 0212)
(“In an example, wideband carrier with more than one channels (e.g., subbands) is supported on in an unlicensed band. In an example, there may be one active BWP in a carrier. In an example, a BWP with one or more channels may be activated.”; Cirik et al.; 0296)
(where
“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell)...the configuration parameters may comprise parameters indicating values of timers for ... and/or communication channels”/” a BWP with one or more channels may be activated” maps to “receive control signaling comprising an indication of”, where “receive...RRC message” maps to “receive control signaling”, “comprising” maps to “comprising”, “indicating values of timers for...and/or communication channels”/”BWP with one or more channels may be activated” maps to “indication of”
      
	Cirik2 teaches configuring a wireless device by a base station via RRC signaling where the RRC signaling includes timing parameters associated with a channel and where BWPs are considered as including a one or more channels.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/value of timer parameter capability of Cirik2 into Cirik1. By modifying the messaging of Cirik1 to include the RRC/value of timer parameter capability as taught by the Cirik2, the benefits of improved robustness (Cirik1; 0311) with improved activation/deactivation (Cirik2; 0223) are achieved.

As to claim 15:
Cirik1 discloses:
wherein the instructions are further
2 executable by the at least one processor to cause the apparatus to:
3 transmit, to the UE, an uplink configured grant indicating one or more sets of
4 periodic uplink resources for transmitting the first data traffic; and
5 receive, from the UE operating in the first power state, the first data traffic
6 — over an uplink in accordance with the uplink configured grant, wherein the first power state
7 — of the UE is associated with restricted communications via a downlink data channel and a
8 downlink control channel.
(“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)
 (“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)
 (“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs continuously when DRX operation is not configured. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs discontinuously in a DRX active time (e.g., next DRX on duration) when DRX operation is configured. The UE, based on the monitoring the PDCCH on 2nd PDCCH occasions, may transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment.”; Cirik et al.; 0277)
(“The downlink control signaling may comprise: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; a slot format information; a preemption indication; a power control command; and/or any other suitable signaling. The UE may receive the downlink control signaling in a payload transmitted by the base station on a physical downlink control channel (PDCCH). The payload transmitted on the PDCCH may be referred to as downlink control information (DCI). In some scenarios, the PDCCH may be a group common PDCCH (GC-PDCCH) that is common to a group of UEs.”; Cirik et al.; 0186)
(“When a wireless device receives an SCell Activation/Deactivation MAC CE activating an SCell, the wireless device may activate the SCell. In response to the activating the SCell, the wireless device may perform operations comprising SRS transmissions on the SCell; CQEPMERECRI reporting for the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; and/or PUCCH transmissions on the SCell. In response to the activating the SCell, the wireless device may start or restart a first SCell timer (e.g., sCellDeactivationTimer) associated with the SCell. The wireless device may start or restart the first SCell timer in the slot when the SCell Activation/Deactivation MAC CE activating the SCell has been received. In an example, in response to the activating the SCell, the wireless device may (re-)initialize one or more suspended configured uplink grants of a configured grant Type 1 associated with the SCell according to a stored configuration. In an example, in response to the activating the SCell, the wireless device may trigger PHR.”; Cirik et al.; 0225)
(“In an example, a MAC entity may apply normal operations on an active BWP for an activated serving cell configured with a BWP comprising: transmitting on UL-SCH; transmitting on RACH; monitoring a PDCCH; transmitting PUCCH; receiving DL-SCH; and/or (re-) initializing any suspended configured uplink grants of configured grant Type 1 according to a stored configuration, if any. [0250] In an example, on an inactive BWP for each activated serving cell configured with a BWP, a MAC entity may: not transmit on UL-SCH; not transmit on RACH; not monitor a PDCCH; not transmit PUCCH; not transmit SRS, not receive DL-SCH; clear any configured downlink assignment and configured uplink grant of configured grant Type 2; and/or suspend any configured uplink grant of configured Type 1.”; Cirik et al.; 0249)

As to claim 16:
Cirik1 discloses:
wherein the instructions are further
2 executable by the at least one processor to cause the apparatus to:
3 transmit, to the UE operating in the first power state and via a downlink
4 control channel, a first uplink grant of a plurality of uplink grants in accordance with the first
5 configuration; and
6 receive the first data traffic over an uplink in accordance with the first uplink
7 grant, wherein the first power state of the UE is associated with restricted communications
8 via a downlink data channel.
(“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)
 (“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)
 (“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs continuously when DRX operation is not configured. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs discontinuously in a DRX active time (e.g., next DRX on duration) when DRX operation is configured. The UE, based on the monitoring the PDCCH on 2nd PDCCH occasions, may transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment.”; Cirik et al.; 0277)
(“The downlink control signaling may comprise: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; a slot format information; a preemption indication; a power control command; and/or any other suitable signaling. The UE may receive the downlink control signaling in a payload transmitted by the base station on a physical downlink control channel (PDCCH). The payload transmitted on the PDCCH may be referred to as downlink control information (DCI). In some scenarios, the PDCCH may be a group common PDCCH (GC-PDCCH) that is common to a group of UEs.”; Cirik et al.; 0186)
(“In an example, a MAC entity may apply normal operations on an active BWP for an activated serving cell configured with a BWP comprising: transmitting on UL-SCH; transmitting on RACH; monitoring a PDCCH; transmitting PUCCH; receiving DL-SCH; and/or (re-) initializing any suspended configured uplink grants of configured grant Type 1 according to a stored configuration, if any. [0250] In an example, on an inactive BWP for each activated serving cell configured with a BWP, a MAC entity may: not transmit on UL-SCH; not transmit on RACH; not monitor a PDCCH; not transmit PUCCH; not transmit SRS, not receive DL-SCH; clear any configured downlink assignment and configured uplink grant of configured grant Type 2; and/or suspend any configured uplink grant of configured Type 1.”; Cirik et al.; 0249)

As to claim 17:
Cirik-1 discloses:
A method for wireless communication at a user equipment (UE), comprising:
... of a duty cycle for cycling between a first power state associated with a first configuration and a second power state associated with a second configuration;
 (“In an example, a base station may semi-statically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP).”; Cirik et al.; 0121)
(“In an example, a wireless device may monitor a second SS of a second CORESET on one or more second subbands of the BWP in a power saving state. In an example, the second SS, the second CORESET, and/or the one or more second subbands, may be configured (in an RRC message) for the PS operation on the BWP. The wireless device may switch to a non-PS state in response to receiving a DCI indicating the switching, or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP. In response to switching to the non-PS state, the wireless device may stop monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. In response to switching to the non-PS state, the wireless device may continue monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. The first SS, the first CORESET, and/or the one or more first subbands, may be configured (in an RRC message) for the non-PS operation on the BWP. In an example, the wireless device may perform one or more non-PS operations by implementing examples of FIG. 26A, FIG. 26B and/or FIG. 27.”; Cirik et al.; 0319)
(where
See FIG. 15 for “processor”, “memory”, etc.
“second subbands of the BWP in a power saving state...in response to ... or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP”/”configure a UE with one or more BWPs.”/”PS operation on the BWP”/FIG. 9 maps to “...a duty cycle for cycling between a first power state associated with a first configuration and a second power state associated with a second configuration”, where “expiry of a second power saving timer...switching to the non-PS sate”/”PS operation of the BWP”/FIG. 9 maps to “...a duty cycle for cycling between a first power state ... and a second power state”, where “expiry of a second power saving timer”/FIG. 9 maps to “duty cycle”, where FIG. 9 illustrates cycling between “default”/”initial active” states, “switching” maps to “cycling between”, “PS operation” maps to “first power state”, “non-PS operation” maps to “second power state”, “configure a UE with one or more BWPs”/”second subbands of the BWP in a power saving state” maps to “associated with first configuration”, “configure a UE with one or more BWPs”/ “first subbands of the BWP” maps to “associated with a second configuration”

communicating, while operating in the first power state, first data traffic in 7 accordance with the first configuration; 8 
 (“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)
(where
“in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation.”/”configure a UE with one or more BWPs.” Maps to “communicate, while operating in the first power state, first data traffic in accordance with the first configuration”, where “transmit or receive data” maps to “communicate...first data traffic”, “PS operation” maps to “first power state”, “BWP”/”configure...BWPs”/”BWP index” maps to “in accordance with the first configuration”

transitioning from the first power state to the second power state after a 9 duration in accordance with the duty cycle; and 10 
 “second subbands of the BWP in a power saving state...in response to ... or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP/”PS operation on the BWP”/FIG. 23 maps to “transition from the first power state to the second power state after a duration in accordance with the duty cycle”, where “switching” maps to “transition”, “PS operation on the BWP” maps to “first power state”, “non-PS state” maps to “second power state”, “in response to” maps to “after a duration”, “expiry of second power saving timer” maps to “in accordance with the duty cycle”, where FIG. 23 illustrates a similar concept for switching BWPs based on “inactivity timer” which further clarifies the concept “duration” associated with a “timer”

communicating, while operating in the second power state, second data traffic in accordance with the second configuration.
 (“In an example, performing operations in a full function mode based on the one or more third configuration parameters may comprise at least one of: monitoring PDCCHs on 3rd PDCCH occasions and on 3rd SSs/CORESETs, refraining from monitoring the PSCH on 1st SSs/CORESETs, refraining from monitoring PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs, transmitting or receiving data packets with the 2nd maximum number of antenna (layers, ports, TRPs, panels, and/or the like), transmitting or receiving data packets with same-slot scheduling based on the one or more second cross-slot scheduling indicator indicating same-slot scheduling is configured.”; Cirik et al.; 0280)
(where
“normal function operation (e.g., full function, non-PS”/” performing operations in a full function mode based on the one or more third configuration parameters may comprise at least one of: monitoring PDCCHs on 3rd PDCCH occasions and on 3rd SSs/CORESETs, ..., transmitting or receiving data packets with the 2nd maximum number of antenna (layers, ports, TRPs, panels, and/or the like), transmitting or receiving data packets”/”configure a UE with one or more BWPs.” maps to “communicate, while operating in the second power state, second data traffic in accordance with the second configuration”, where “transmitting and receiving data packets” maps to “communicate...second data traffic”, ““normal function operation (e.g., full function, non-PS”/” performing operations in a full function mode” maps to “in accordance with the second configuration”
      	
	Cirik1 teaches configuring a plurality of BWPs where the various plurality of BWPs have associated power states, where switching between the BWPs and the associated power states is performed based on the expiration of a timer.
      
Cirik1 as described above does not explicitly teach:
receive control signaling comprising an indication of

However, Cirik2 further teaches an RRC/value of timer parameter capability which includes:
receive control signaling comprising an indication of
(“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station (e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device. For example, the configuration parameters may comprise parameters for configuring physical and MAC layer channels, bearers, etc. For example, the configuration parameters may comprise parameters indicating values of timers for physical, MAC, RLC, PCDP, SDAP, RRC layers, and/or communication channels.”; Cirik et al.; 0212)
(“In an example, wideband carrier with more than one channels (e.g., subbands) is supported on in an unlicensed band. In an example, there may be one active BWP in a carrier. In an example, a BWP with one or more channels may be activated.”; Cirik et al.; 0296)
(where
“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell)...the configuration parameters may comprise parameters indicating values of timers for ... and/or communication channels”/” a BWP with one or more channels may be activated” maps to “receive control signaling comprising an indication of”, where “receive...RRC message” maps to “receive control signaling”, “comprising” maps to “comprising”, “indicating values of timers for...and/or communication channels”/”BWP with one or more channels may be activated” maps to “indication of”
      
	Cirik2 teaches configuring a wireless device by a base station via RRC signaling where the RRC signaling includes timing parameters associated with a channel and where BWPs are considered as including a one or more channels.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/value of timer parameter capability of Cirik2 into Cirik1. By modifying the messaging of Cirik1 to include the RRC/value of timer parameter capability as taught by the Cirik2, the benefits of improved robustness (Cirik1; 0311) with improved activation/deactivation (Cirik2; 0223) are achieved.

As to claim 29:
Cirik-1 discloses:
wherein the first power state is associated 2 with lower power consumption at the UE than the second power state.  
(“In an example, a base station may semi-statically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP).”; Cirik et al.; 0121)
(“In an example, a wireless device may monitor a second SS of a second CORESET on one or more second subbands of the BWP in a power saving state. In an example, the second SS, the second CORESET, and/or the one or more second subbands, may be configured (in an RRC message) for the PS operation on the BWP. The wireless device may switch to a non-PS state in response to receiving a DCI indicating the switching, or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP. In response to switching to the non-PS state, the wireless device may stop monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. In response to switching to the non-PS state, the wireless device may continue monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. The first SS, the first CORESET, and/or the one or more first subbands, may be configured (in an RRC message) for the non-PS operation on the BWP. In an example, the wireless device may perform one or more non-PS operations by implementing examples of FIG. 26A, FIG. 26B and/or FIG. 27.”; Cirik et al.; 0319)

As to claim 30:
Cirik-1 discloses:
A method for wireless communication at a base station, comprising: 2 
transmitting, to a user equipment (UE), ...of a duty cycle for cycling between a first power state of the UE corresponding to a 4 first configuration and a second power state of the UE corresponding to a second 5 configuration; 6 
 (“In an example, a base station may semi-statically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP).”; Cirik et al.; 0121)
(“In an example, a wireless device may monitor a second SS of a second CORESET on one or more second subbands of the BWP in a power saving state. In an example, the second SS, the second CORESET, and/or the one or more second subbands, may be configured (in an RRC message) for the PS operation on the BWP. The wireless device may switch to a non-PS state in response to receiving a DCI indicating the switching, or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP. In response to switching to the non-PS state, the wireless device may stop monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. In response to switching to the non-PS state, the wireless device may continue monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. The first SS, the first CORESET, and/or the one or more first subbands, may be configured (in an RRC message) for the non-PS operation on the BWP. In an example, the wireless device may perform one or more non-PS operations by implementing examples of FIG. 26A, FIG. 26B and/or FIG. 27.”; Cirik et al.; 0319)
(where
See FIG. 15 for “processor”, “memory”, etc.
“second subbands of the BWP in a power saving state...in response to ... or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP”/”configure a UE with one or more BWPs.”/”PS operation on the BWP”/FIG. 9 maps to “...a duty cycle for cycling between a first power state associated with a first configuration and a second power state associated with a second configuration”, where “expiry of a second power saving timer...switching to the non-PS sate”/”PS operation of the BWP”/FIG. 9 maps to “...a duty cycle for cycling between a first power state ... and a second power state”, where “expiry of a second power saving timer”/FIG. 9 maps to “duty cycle”, where FIG. 9 illustrates cycling between “default”/”initial active” states, “switching” maps to “cycling between”, “PS operation” maps to “first power state”, “non-PS operation” maps to “second power state”, “configure a UE with one or more BWPs”/”second subbands of the BWP in a power saving state” maps to “associated with first configuration”, “configure a UE with one or more BWPs”/ “first subbands of the BWP” maps to “associated with a second configuration”

communicating first data traffic with the UE in accordance with the first 7 ~~ configuration; and 8 
 (“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)
(where
“in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation.”/”configure a UE with one or more BWPs.” Maps to “communicate, while operating in the first power state, first data traffic in accordance with the first configuration”, where “transmit or receive data” maps to “communicate...first data traffic”, “PS operation” maps to “first power state”, “BWP”/”configure...BWPs”/”BWP index” maps to “in accordance with the first configuration”

communicating, after a duration, second data traffic with the UE in accordance 9 with the second configuration, wherein the duration is in accordance with the duty cycle.
(“In an example, performing operations in a full function mode based on the one or more third configuration parameters may comprise at least one of: monitoring PDCCHs on 3rd PDCCH occasions and on 3rd SSs/CORESETs, refraining from monitoring the PSCH on 1st SSs/CORESETs, refraining from monitoring PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs, transmitting or receiving data packets with the 2nd maximum number of antenna (layers, ports, TRPs, panels, and/or the like), transmitting or receiving data packets with same-slot scheduling based on the one or more second cross-slot scheduling indicator indicating same-slot scheduling is configured.”; Cirik et al.; 0280)
(where
“normal function operation (e.g., full function, non-PS”/” performing operations in a full function mode based on the one or more third configuration parameters may comprise at least one of: monitoring PDCCHs on 3rd PDCCH occasions and on 3rd SSs/CORESETs, ..., transmitting or receiving data packets with the 2nd maximum number of antenna (layers, ports, TRPs, panels, and/or the like), transmitting or receiving data packets”/”configure a UE with one or more BWPs.” maps to “communicate, while operating in the second power state, second data traffic in accordance with the second configuration”, where “transmitting and receiving data packets” maps to “communicate...second data traffic”, ““normal function operation (e.g., full function, non-PS”/” performing operations in a full function mode” maps to “in accordance with the second configuration”
      	
	Cirik1 teaches configuring a plurality of BWPs where the various plurality of BWPs have associated power states, where switching between the BWPs and the associated power states is performed based on the expiration of a timer.
      
Cirik1 as described above does not explicitly teach:
control signaling comprising an indication

However, Cirik2 further teaches an RRC/value of timer parameter capability which includes:
control signaling comprising an indication 
(“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station (e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device. For example, the configuration parameters may comprise parameters for configuring physical and MAC layer channels, bearers, etc. For example, the configuration parameters may comprise parameters indicating values of timers for physical, MAC, RLC, PCDP, SDAP, RRC layers, and/or communication channels.”; Cirik et al.; 0212)
(“In an example, wideband carrier with more than one channels (e.g., subbands) is supported on in an unlicensed band. In an example, there may be one active BWP in a carrier. In an example, a BWP with one or more channels may be activated.”; Cirik et al.; 0296)
(where
“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell)...the configuration parameters may comprise parameters indicating values of timers for ... and/or communication channels”/” a BWP with one or more channels may be activated” maps to “receive control signaling comprising an indication of”, where “receive...RRC message” maps to “receive control signaling”, “comprising” maps to “comprising”, “indicating values of timers for...and/or communication channels”/”BWP with one or more channels may be activated” maps to “indication of”
      
	Cirik2 teaches configuring a wireless device by a base station via RRC signaling where the RRC signaling includes timing parameters associated with a channel and where BWPs are considered as including a one or more channels.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/value of timer parameter capability of Cirik2 into Cirik1. By modifying the messaging of Cirik1 to include the RRC/value of timer parameter capability as taught by the Cirik2, the benefits of improved robustness (Cirik1; 0311) with improved activation/deactivation (Cirik2; 0223) are achieved.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. WO 2021067703 embodiment #1 (hereinafter “Cirik1”) in view of Cirik et al. WO 2021067703 embodiment #2 (hereinafter “Cirik2”) and in further view of Yi et al. US 20200274750 and Kim et al. US 20210021397.

As to claim 2:
Cirik-1 discloses:
	wherein each of the first configuration and the second configuration specifies one or more of: a bandwidth part for a primary cell, one or more bandwidth parts for one or more secondary cells, a dormant bandwidth part for the primary cell, a dormant bandwidth part for the one or more secondary cells,....
	(“For a downlink BWP in a set of configured downlink BWPs on a primary cell (PCell)”; Cirik et al.; 0116)
	(“If a UE is configured for a secondary cell with a default downlink BWP in a set of configured downlink BWPs and a timer value, UE procedures for switching BWPs on a secondary cell may be the same/similar as those on a primary cell. For example, the UE may use the timer value and the default downlink BWP for the secondary cell in the same/similar manner as the UE would use these values for a primary cell.”; Cirik et al.; 0124)
	(“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells.”; Cirik et al.; 0277)
	(“Upon configuration of an SCell, the SCell may be deactivated unless an SCell state associated with the SCell is set to “activated” or “dormant”.”; Cirik et al.; 0223)

Cirik1 as described above does not explicitly teach:
restricted reception of a data channel in the bandwidth part for the primary cell, restricted reception of a control channel in the bandwidth part for the primary cell, restricted reception of the data channel in the one or more bandwidth parts for the one or more secondary cells, restricted reception of the control channel in the one or more bandwidth parts for the one or more secondary cells, or a combination thereof

However, Yi et al. further teaches an only capability which includes:
restricted reception of a data channel in the bandwidth part for the primary cell, restricted reception of a control channel in the bandwidth part for the primary cell, restricted reception of the data channel in the one or more bandwidth parts for the one or more secondary cells, ..., or a combination thereof
(“There is a need to clearly define whether a PUCCH resource is also adapted when the UL BWP is adapted. To this end, the following may be considered. [0221] A UL BWP carrying a PUCCH may always be configured based on a UL BWP configuration. When a plurality of UL BWP configurations is provided for UL BWPs including an initial/default UL BWP, different PUCCH resources may be configured per different UL BWP configuration. This may be similar to a case where a CORESET in a DL BWP may be configured per each DL BWP. [0222] A UL BWP carrying a PUCCH may always be configured separately from a UL BWP carrying a PUSCH. The UE may ensure that a full bandwidth including a UL BWP carrying a PUCCH and a UL BWP carrying a PUSCH is included in UE capability. Accordingly, the UE may be configured/indicated to switch the UL BWP carrying the PUCCH, which may not request to switch the PUCCH resource. This is supported from a current CA, the UE is configured with a UL BWP in a SCell having no PUCCH resource, and a PUCCH is transmitted from a PCell. Similarly, in the PCell, the PUCCH and the PUSCH may be configured by different UL BWPs. In this case, the activated UL BWP may be defined as a UL BWP carrying a PUSCH instead of a UL BWP carrying a PUCCH. [0223] It may be also configured whether each UL BWP includes only a PUCCH, only a PUSCH, only the PUCCH and the PUSCH, or all of PUSCH/PRACH/sounding reference signal (SRS). That is, which signal is transmitted may be configured in the configured UL BWP, and a plurality of BWPs may be configured. [0224] A set of approachable PRBs by resource allocation may be configured as well as a UL BWP available for PUCCH/PUSCH transmission. For example, one UL BWP may be configured to have 20 MHz for PUCCH diversity, and scheduling may be achieved at only 5MHz. In order to reduce scheduling overhead, it may be considered to separately configure a PUSCH PRB zone.”; Yi et al.; 0220)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the only capability of Yi et al. into Cirik1. By modifying the messaging of Cirik1 to include the only capability as taught by the Yi et al., the benefits of reduced overhead (Yi et al.; 0224) are achieved.

However, Kim et al. further teaches an only capability which includes:
restricted reception of the control channel in the one or more bandwidth parts for the one or more secondary cells      
(“As another method of an information configuration method for configuring a bandwidth part of each of cells (PCells, PSCells or SCells), a second method may not configure configuration information (for example, a search space, a PDCCH transmission resource, a period, or the like) required to read (detect) a PDCCH for a bandwidth part corresponding to a dormant bandwidth part (a cycle may be configured to be very long along with other configuration information by another method), and may configure configuration information (for example, a search space, a PDCCH transmission resource, a period, or the like) required to read a PDCCH for a general bandwidth part, so as to distinguish information. It is because a dormant bandwidth part is a bandwidth part which does not read a PDCCH to reduce battery consumption of a terminal, performs channel measurement, and reports a channel measurement result to a PCell, thereby enabling rapid bandwidth part or cell activation and enabling rapid assignment of an uplink or downlink transmission resource. Accordingly, in the disclosure, a dormant bandwidth part may indicate a bandwidth part for which configuration information for PDCCH monitoring (for example, a search space, a PDCCH transmission resource, a period, or the like) is not configured, or may mean a bandwidth part indicated by a dormant bandwidth part identifier or a bandwidth part configured to perform monitoring with a very long period although configuration information for PDCCH monitoring is configured therefor. As another method, in the disclosure, in a dormant bandwidth part, a PDCCH transmission resource, a period, or the like is not configured in configuration information for PDCCH monitoring, and thus configuration is made such that PDCCH monitoring is not performed in a cell for which the dormant bandwidth part is configured. However, search space information or cross-carrier scheduling configuration information is configured, and thus a bandwidth part which enables another cell to receive switching or indication for the dormant bandwidth part may be indicated by cross-carrier scheduling. In the dormant bandwidth part, data transmission or reception is impossible, and thus only PDCCH configuration information (PDCCH-config) is configured (for example, only search space information is configured) for the dormant bandwidth part (or a first bandwidth part). On the other hand, in a general bandwidth part (or a second bandwidth part) which is not a dormant bandwidth part, PDCCH monitoring should also be performed, and data transmission or reception should also be possible. Thus, PDCCH configuration information (for example, CORESET configuration information, search space configuration information, a PDCCH transmission resource or period, or the like), PDSCH configuration information, PUSCH configuration information, random access-related configuration information, or the like may be further configured.”; Kim et al.; 0226)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the only capability of Kim et al. into Cirik1. By modifying the messaging of Cirik1 to include the only capability as taught by the Kim et al., the benefits of reduced delay (Kim et al.; 0130) are achieved.

As to claim 18:
Cirik-1 discloses:
	wherein each of the first configuration and the second configuration specifies one or more of: a bandwidth part for a primary cell, one or more bandwidth parts for one or more secondary cells, a dormant bandwidth part for the primary cell, a dormant bandwidth part for the one or more secondary cells,....
	(“For a downlink BWP in a set of configured downlink BWPs on a primary cell (PCell)”; Cirik et al.; 0116)
	(“If a UE is configured for a secondary cell with a default downlink BWP in a set of configured downlink BWPs and a timer value, UE procedures for switching BWPs on a secondary cell may be the same/similar as those on a primary cell. For example, the UE may use the timer value and the default downlink BWP for the secondary cell in the same/similar manner as the UE would use these values for a primary cell.”; Cirik et al.; 0124)
	(“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells.”; Cirik et al.; 0277)
	(“Upon configuration of an SCell, the SCell may be deactivated unless an SCell state associated with the SCell is set to “activated” or “dormant”.”; Cirik et al.; 0223)

Cirik1 as described above does not explicitly teach:
restricted reception of a data channel in the bandwidth part for the primary cell, restricted reception of a control channel in the bandwidth part for the primary cell, restricted reception of the data channel in the one or more bandwidth parts for the one or more secondary cells, restricted reception of the control channel in the one or more bandwidth parts for the one or more secondary cells, or a combination thereof

However, Yi et al. further teaches an only capability which includes:
restricted reception of a data channel in the bandwidth part for the primary cell, restricted reception of a control channel in the bandwidth part for the primary cell, restricted reception of the data channel in the one or more bandwidth parts for the one or more secondary cells, ..., or a combination thereof
(“There is a need to clearly define whether a PUCCH resource is also adapted when the UL BWP is adapted. To this end, the following may be considered. [0221] A UL BWP carrying a PUCCH may always be configured based on a UL BWP configuration. When a plurality of UL BWP configurations is provided for UL BWPs including an initial/default UL BWP, different PUCCH resources may be configured per different UL BWP configuration. This may be similar to a case where a CORESET in a DL BWP may be configured per each DL BWP. [0222] A UL BWP carrying a PUCCH may always be configured separately from a UL BWP carrying a PUSCH. The UE may ensure that a full bandwidth including a UL BWP carrying a PUCCH and a UL BWP carrying a PUSCH is included in UE capability. Accordingly, the UE may be configured/indicated to switch the UL BWP carrying the PUCCH, which may not request to switch the PUCCH resource. This is supported from a current CA, the UE is configured with a UL BWP in a SCell having no PUCCH resource, and a PUCCH is transmitted from a PCell. Similarly, in the PCell, the PUCCH and the PUSCH may be configured by different UL BWPs. In this case, the activated UL BWP may be defined as a UL BWP carrying a PUSCH instead of a UL BWP carrying a PUCCH. [0223] It may be also configured whether each UL BWP includes only a PUCCH, only a PUSCH, only the PUCCH and the PUSCH, or all of PUSCH/PRACH/sounding reference signal (SRS). That is, which signal is transmitted may be configured in the configured UL BWP, and a plurality of BWPs may be configured. [0224] A set of approachable PRBs by resource allocation may be configured as well as a UL BWP available for PUCCH/PUSCH transmission. For example, one UL BWP may be configured to have 20 MHz for PUCCH diversity, and scheduling may be achieved at only 5MHz. In order to reduce scheduling overhead, it may be considered to separately configure a PUSCH PRB zone.”; Yi et al.; 0220)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the only capability of Yi et al. into Cirik1. By modifying the messaging of Cirik1 to include the only capability as taught by the Yi et al., the benefits of reduced overhead (Yi et al.; 0224) are achieved.

However, Kim et al. further teaches an only capability which includes:
restricted reception of the control channel in the one or more bandwidth parts for the one or more secondary cells      
(“As another method of an information configuration method for configuring a bandwidth part of each of cells (PCells, PSCells or SCells), a second method may not configure configuration information (for example, a search space, a PDCCH transmission resource, a period, or the like) required to read (detect) a PDCCH for a bandwidth part corresponding to a dormant bandwidth part (a cycle may be configured to be very long along with other configuration information by another method), and may configure configuration information (for example, a search space, a PDCCH transmission resource, a period, or the like) required to read a PDCCH for a general bandwidth part, so as to distinguish information. It is because a dormant bandwidth part is a bandwidth part which does not read a PDCCH to reduce battery consumption of a terminal, performs channel measurement, and reports a channel measurement result to a PCell, thereby enabling rapid bandwidth part or cell activation and enabling rapid assignment of an uplink or downlink transmission resource. Accordingly, in the disclosure, a dormant bandwidth part may indicate a bandwidth part for which configuration information for PDCCH monitoring (for example, a search space, a PDCCH transmission resource, a period, or the like) is not configured, or may mean a bandwidth part indicated by a dormant bandwidth part identifier or a bandwidth part configured to perform monitoring with a very long period although configuration information for PDCCH monitoring is configured therefor. As another method, in the disclosure, in a dormant bandwidth part, a PDCCH transmission resource, a period, or the like is not configured in configuration information for PDCCH monitoring, and thus configuration is made such that PDCCH monitoring is not performed in a cell for which the dormant bandwidth part is configured. However, search space information or cross-carrier scheduling configuration information is configured, and thus a bandwidth part which enables another cell to receive switching or indication for the dormant bandwidth part may be indicated by cross-carrier scheduling. In the dormant bandwidth part, data transmission or reception is impossible, and thus only PDCCH configuration information (PDCCH-config) is configured (for example, only search space information is configured) for the dormant bandwidth part (or a first bandwidth part). On the other hand, in a general bandwidth part (or a second bandwidth part) which is not a dormant bandwidth part, PDCCH monitoring should also be performed, and data transmission or reception should also be possible. Thus, PDCCH configuration information (for example, CORESET configuration information, search space configuration information, a PDCCH transmission resource or period, or the like), PDSCH configuration information, PUSCH configuration information, random access-related configuration information, or the like may be further configured.”; Kim et al.; 0226)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the only capability of Kim et al. into Cirik1. By modifying the messaging of Cirik1 to include the only capability as taught by the Kim et al., the benefits of reduced delay (Kim et al.; 0130) are achieved.

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. WO 2021067703 embodiment #1 (hereinafter “Cirik1”) in view of Cirik et al. WO 2021067703 embodiment #2 (hereinafter “Cirik2”) and in further view of Liang et al. WO 2020083348 (citations are from English language translation).

As to claim 3:
Cirik-1 discloses:
wherein the instructions are further executable by the at least one processor to cause the apparatus to: 
...an on timer parameter associated with the duty cycle; 
...
transition from the second power state to the first power state based at least in part on an expiration of the on timer.
(“In an example, a base station may semi-statically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP).”; Cirik et al.; 0121)
(“In an example, a wireless device may monitor a second SS of a second CORESET on one or more second subbands of the BWP in a power saving state. In an example, the second SS, the second CORESET, and/or the one or more second subbands, may be configured (in an RRC message) for the PS operation on the BWP. The wireless device may switch to a non-PS state in response to receiving a DCI indicating the switching, or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP. In response to switching to the non-PS state, the wireless device may stop monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. In response to switching to the non-PS state, the wireless device may continue monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. The first SS, the first CORESET, and/or the one or more first subbands, may be configured (in an RRC message) for the non-PS operation on the BWP. In an example, the wireless device may perform one or more non-PS operations by implementing examples of FIG. 26A, FIG. 26B and/or FIG. 27.”; Cirik et al.; 0319)
(“A base station may configure a UE with a BWP inactivity timer value for a PCell. The UE may start or restart a BWP inactivity timer at any appropriate time. For example, the UE may start or restart the BWP inactivity timer (a) when the UE detects a DCI indicating an active downlink BWP other than a default downlink BWP for a paired spectra operation; or ( b ) when a UE detects a DCI indicating an active downlink BWP or active uplink BWP other than a default downlink BWP or uplink BWP for an unpaired spectra operation. If the UE does not detect DCI during an interval of time (e.g., 1 ms or 0.5 ms), the UE may run the BWP inactivity timer toward expiration (for example, increment from zero to the BWP inactivity timer value, or decrement from the BWP inactivity timer value to zero). When the BWP inactivity timer expires, the UE may switch from the active downlink BWP to the default downlink BWP.”; Cirik et al.; 0120)

Cirik1 as described above does not explicitly teach:
receive, via the control signaling,
start an on timer according to the on timer parameter upon transitioning from the first power state to the second power state; and

However, Cirik2 further teaches an RRC/value of timer parameter capability which includes:
receive, via the control signaling,
(“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station (e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device. For example, the configuration parameters may comprise parameters for configuring physical and MAC layer channels, bearers, etc. For example, the configuration parameters may comprise parameters indicating values of timers for physical, MAC, RLC, PCDP, SDAP, RRC layers, and/or communication channels.”; Cirik et al.; 0212)
(“In an example, wideband carrier with more than one channels (e.g., subbands) is supported on in an unlicensed band. In an example, there may be one active BWP in a carrier. In an example, a BWP with one or more channels may be activated.”; Cirik et al.; 0296)
(where
“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell)...the configuration parameters may comprise parameters indicating values of timers for ... and/or communication channels”/” a BWP with one or more channels may be activated” maps to “receive control signaling comprising an indication of”, where “receive...RRC message” maps to “receive control signaling”, “comprising” maps to “comprising”, “indicating values of timers for...and/or communication channels”/”BWP with one or more channels may be activated” maps to “indication of”
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/value of timer parameter capability of Cirik2 into Cirik1. By modifying the messaging of Cirik1 to include the RRC/value of timer parameter capability as taught by the Cirik2, the benefits of improved robustness (Cirik1; 0311) with improved activation/deactivation (Cirik2; 0223) are achieved.

However, Liang et al. further teaches a start capability which includes:
start an on timer according to the on timer parameter upon transitioning from the first power state to the second power state; and
(“The switching of the BWP from the active state to the sleep state is determined according to the above-mentioned first timer timeout. This first timer is configured by per BWP (that is, the first timer is configured separately for each BWP), that is, the supermarket duration of the first timer corresponding to each BWP may be the same or different. For example, as shown in FIG. 10, BWP can leave the active state according to the control of the first timer, then when the terminal device leaves BWP1 (for example, the terminal device switches from BWP1 to BWP2), the state of BWP1 may remain active until BWP1 'S first timer expires. This may cause: when the terminal device switches the state of BWP1 to the active state, it starts the first timer of BWP1, the terminal device switches the switching BWP from BWP2 to BWP3, and the state of BWP3 switches to the active state, then the state of BWP2 also It is necessary to determine whether it is appropriate to leave the activated state according to whether the first timer of BWP2 times out, for example, to switch to the sleep state. Then, when the first timer of BWP1 and the first timer of BWP2 have not timed out, BWP1, 2, 3 are respectively: activated state, activated state, activated state, the first timer of BWP1 is counting, the first of BWP2 The timer is also timing, and the terminal device transmits data on BWP3. Then, the terminal device directly switches the states of BWP1 and BWP2 from the activated state to the deactivated state, and the terminal device stops the first timers of BWP1 and BWP2, or stops and resets. In this case, it is equivalent to prohibiting more than one BWP (BWP1, 2) from being in the activated state, and also equivalent to prohibiting BWP1 and 2 from entering the sleep state, and directly switching BWP1 and 2 to the deactivated state, so the state of BWP1 and 2 is deactivated. In the activated state, the state of BWP3 is the activated state, thereby reducing the power consumption of the terminal device.”; Liang et al.; p.19)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the start capability of Liang et al. into Cirik1. By modifying the messaging of Cirik1 to include the start capability as taught by the Liang et al., the benefits of reduced delay (Liang et al.; Abstract) are achieved.

As to claim 19:
Cirik-1 discloses:
wherein the instructions are further executable by the at least one processor to cause the apparatus to: 
...an on timer parameter associated with the duty cycle; 
...
transition from the second power state to the first power state based at least in part on an expiration of the on timer.
(“In an example, a base station may semi-statically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP).”; Cirik et al.; 0121)
(“In an example, a wireless device may monitor a second SS of a second CORESET on one or more second subbands of the BWP in a power saving state. In an example, the second SS, the second CORESET, and/or the one or more second subbands, may be configured (in an RRC message) for the PS operation on the BWP. The wireless device may switch to a non-PS state in response to receiving a DCI indicating the switching, or an expiry of second power saving timer. In response to switching to the non-PS state, the wireless device may start monitoring a first SS of a first CORESET on one or more first subbands of the BWP. In response to switching to the non-PS state, the wireless device may stop monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. In response to switching to the non-PS state, the wireless device may continue monitoring the second SS of the second CORESET on the one or more second subbands of the BWP. The first SS, the first CORESET, and/or the one or more first subbands, may be configured (in an RRC message) for the non-PS operation on the BWP. In an example, the wireless device may perform one or more non-PS operations by implementing examples of FIG. 26A, FIG. 26B and/or FIG. 27.”; Cirik et al.; 0319)
(“A base station may configure a UE with a BWP inactivity timer value for a PCell. The UE may start or restart a BWP inactivity timer at any appropriate time. For example, the UE may start or restart the BWP inactivity timer (a) when the UE detects a DCI indicating an active downlink BWP other than a default downlink BWP for a paired spectra operation; or ( b ) when a UE detects a DCI indicating an active downlink BWP or active uplink BWP other than a default downlink BWP or uplink BWP for an unpaired spectra operation. If the UE does not detect DCI during an interval of time (e.g., 1 ms or 0.5 ms), the UE may run the BWP inactivity timer toward expiration (for example, increment from zero to the BWP inactivity timer value, or decrement from the BWP inactivity timer value to zero). When the BWP inactivity timer expires, the UE may switch from the active downlink BWP to the default downlink BWP.”; Cirik et al.; 0120)

Cirik1 as described above does not explicitly teach:
receive, via the control signaling,
start an on timer according to the on timer parameter upon transitioning from the first power state to the second power state; and

However, Cirik2 further teaches an RRC/value of timer parameter capability which includes:
receive, via the control signaling,
(“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station (e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device. For example, the configuration parameters may comprise parameters for configuring physical and MAC layer channels, bearers, etc. For example, the configuration parameters may comprise parameters indicating values of timers for physical, MAC, RLC, PCDP, SDAP, RRC layers, and/or communication channels.”; Cirik et al.; 0212)
(“In an example, wideband carrier with more than one channels (e.g., subbands) is supported on in an unlicensed band. In an example, there may be one active BWP in a carrier. In an example, a BWP with one or more channels may be activated.”; Cirik et al.; 0296)
(where
“A wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells (e.g. primary cell, secondary cell)...the configuration parameters may comprise parameters indicating values of timers for ... and/or communication channels”/” a BWP with one or more channels may be activated” maps to “receive control signaling comprising an indication of”, where “receive...RRC message” maps to “receive control signaling”, “comprising” maps to “comprising”, “indicating values of timers for...and/or communication channels”/”BWP with one or more channels may be activated” maps to “indication of”
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/value of timer parameter capability of Cirik2 into Cirik1. By modifying the messaging of Cirik1 to include the RRC/value of timer parameter capability as taught by the Cirik2, the benefits of improved robustness (Cirik1; 0311) with improved activation/deactivation (Cirik2; 0223) are achieved.

However, Liang et al. further teaches a start capability which includes:
start an on timer according to the on timer parameter upon transitioning from the first power state to the second power state; and
(“The switching of the BWP from the active state to the sleep state is determined according to the above-mentioned first timer timeout. This first timer is configured by per BWP (that is, the first timer is configured separately for each BWP), that is, the supermarket duration of the first timer corresponding to each BWP may be the same or different. For example, as shown in FIG. 10, BWP can leave the active state according to the control of the first timer, then when the terminal device leaves BWP1 (for example, the terminal device switches from BWP1 to BWP2), the state of BWP1 may remain active until BWP1 'S first timer expires. This may cause: when the terminal device switches the state of BWP1 to the active state, it starts the first timer of BWP1, the terminal device switches the switching BWP from BWP2 to BWP3, and the state of BWP3 switches to the active state, then the state of BWP2 also It is necessary to determine whether it is appropriate to leave the activated state according to whether the first timer of BWP2 times out, for example, to switch to the sleep state. Then, when the first timer of BWP1 and the first timer of BWP2 have not timed out, BWP1, 2, 3 are respectively: activated state, activated state, activated state, the first timer of BWP1 is counting, the first of BWP2 The timer is also timing, and the terminal device transmits data on BWP3. Then, the terminal device directly switches the states of BWP1 and BWP2 from the activated state to the deactivated state, and the terminal device stops the first timers of BWP1 and BWP2, or stops and resets. In this case, it is equivalent to prohibiting more than one BWP (BWP1, 2) from being in the activated state, and also equivalent to prohibiting BWP1 and 2 from entering the sleep state, and directly switching BWP1 and 2 to the deactivated state, so the state of BWP1 and 2 is deactivated. In the activated state, the state of BWP3 is the activated state, thereby reducing the power consumption of the terminal device.”; Liang et al.; p.19)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the start capability of Liang et al. into Cirik1. By modifying the messaging of Cirik1 to include the start capability as taught by the Liang et al., the benefits of reduced delay (Liang et al.; Abstract) are achieved.

Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. WO 2021067703 embodiment #1 (hereinafter “Cirik1”) in view of Cirik et al. WO 2021067703 embodiment #2 (hereinafter “Cirik2”) and in further view of Zhou et al. US 20200314747.

As to claim 4:
Cirik-1 discloses:
wherein the instructions are further executable by the at least one processor to cause the apparatus to: 
...
start an inactivity timer according to the inactivity timer parameter after communicating the second data traffic; and 
from the second power state to the first power state based at least in part on an expiration of the inactivity timer 
		(see FIG. 23)

Cirik1 as described above does not explicitly teach:
receive, via the control signaling, an inactivity timer parameter associated with the duty cycle; 

However, Zhou et al. further teaches a higher layer capability which includes:
receive, via the control signaling, an inactivity timer parameter associated with the duty cycle; 
(“A wireless device may be provided by a higher layer parameter a timer value corresponding to a BWP inactivity timer for the PCell (e.g., bwp-InactivityTimer). The wireless device may increment the timer, if running, for example, every interval of 1 millisecond (or any other first duration) for frequency range 1 (or any other first frequency range) or every 0.5 milliseconds (or any other second duration) for frequency range 2 (or any other second frequency range), for example, if: the wireless device does not detect DCI format 1_1 for paired spectrum operation, or the wireless device does not detect DCI format 1_1 or DCI format 0_1 for unpaired spectrum operation, in the interval.”; Zhou et al.; 0246)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer capability of Zhou et al. into Cirik1. By modifying the messaging of Cirik1 to include the higher layer capability as taught by the Zhou et al., the benefits of improved power savings (Zhou et al.; 0004) are achieved.
	
As to claim 20:
Cirik-1 discloses:
wherein the instructions are further executable by the at least one processor to cause the apparatus to: 
...
start an inactivity timer according to the inactivity timer parameter after communicating the second data traffic; and 
from the second power state to the first power state based at least in part on an expiration of the inactivity timer 
		(see FIG. 23)

Cirik1 as described above does not explicitly teach:
receive, via the control signaling, an inactivity timer parameter associated with the duty cycle; 

However, Zhou et al. further teaches a higher layer capability which includes:
receive, via the control signaling, an inactivity timer parameter associated with the duty cycle; 
(“A wireless device may be provided by a higher layer parameter a timer value corresponding to a BWP inactivity timer for the PCell (e.g., bwp-InactivityTimer). The wireless device may increment the timer, if running, for example, every interval of 1 millisecond (or any other first duration) for frequency range 1 (or any other first frequency range) or every 0.5 milliseconds (or any other second duration) for frequency range 2 (or any other second frequency range), for example, if: the wireless device does not detect DCI format 1_1 for paired spectrum operation, or the wireless device does not detect DCI format 1_1 or DCI format 0_1 for unpaired spectrum operation, in the interval.”; Zhou et al.; 0246)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer capability of Zhou et al. into Cirik1. By modifying the messaging of Cirik1 to include the higher layer capability as taught by the Zhou et al., the benefits of improved power savings (Zhou et al.; 0004) are achieved.

Claim(s) 5, 6, 7, 8, 9, 10, 11, 21, 22, 23, 24, 25, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. WO 2021067703 embodiment #1 (hereinafter “Cirik1”) in view of Cirik et al. WO 2021067703 embodiment #2 (hereinafter “Cirik2”) and in further view of Xiao et al. US 20210336755.

As to claim 5:
Cirik1 as described above does not explicitly teach:
wherein the first power state is associated with restricted reception of one or more of: a downlink control channel or a downlink shared channel.

However, Xiao et al. further teaches an only/power capability which includes:
wherein the first power state is associated with restricted reception of one or more of: a downlink control channel or a downlink shared channel.
(“In the uplink and/or the downlink, the base station may activate only one of the configured BWPs of the UE for the UE, and the UE and the base station may send and receive data only on the activated BWP. For example, the UE sends a physical uplink control channel (PUCCH) and/or a physical uplink shared channel (PUSCH) to the base station only on an activated uplink BWP. The base station sends a PDCCH and/or a PDSCH to the UE only on an active downlink BWP.”; Xiao et al.; 0147)
(“A default BWP is a BWP configured by a base station for a terminal. In a cell, the base station may configure a BWP inactivity timer for the terminal. If the terminal detects uplink scheduling or downlink grant of the terminal within a running time of the timer, and the uplink scheduling or the downlink grant may be carried by a PDCCH, the bwp-InactivityTimer is started or restarted. If the UE does not detect uplink scheduling or downlink grant within the running time of the timer, an active BWP of the UE in the cell is switched to the default BWP when the bwp-InactivityTimer expires. When the base station does not configure the default BWP for the terminal, an initial downlink BWP may be used as the default BWP. An initial BWP may be a BWP used by the terminal device to receive or send data before the terminal device receives dedicated BWP configuration information, and is generally configured by using a system message. Alternatively, the initial downlink BWP may be a BWP used to receive a system message. Alternatively, the initial BWP may be a BWP used by the terminal to send a physical random access channel (PRACH) to the base station, or the like. The initial BWP may include an initial downlink BWP, an initial uplink BWP, and the like. For ease of description, in the present invention, only BWP switching to a default BWP is used as an example, and BWP switching to an initial BWP is not described again. Switching from an active BWP to a default BWP can avoid inconsistent understanding between the base station and the terminal caused by a loss of DCI of the UE, and improve robustness of BWP switching or data scheduling. The default BWP may be a small-bandwidth BWP or a large-bandwidth BWP. Optionally, when the default BWP is a small-bandwidth BWP, the terminal may work on the default small-bandwidth BWP through switching, to reduce power consumption.”; Xiao et al.; 0148)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the only/power capability of Xiao et al. into Cirik1. By modifying the messaging of Cirik1 to include the only/power capability as taught by the Xiao et al., the benefits of improved robustness (Xiao et al.; 0015) are achieved.

As to claim 6:
Cirik1 discloses:
wherein the instructions to communicate, while operating in the first power state, the first data traffic are executable by the at least one processor to cause the apparatus to: 
transmit the first data traffic over an uplink to a base station; and 
(“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)

pause a monitoring of the downlink control channel and the downlink shared channel while operating in the first power state
(“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)

As to claim 7:
Cirik1 discloses:
wherein the first configuration comprises an 2 active bandwidth part associated with a primary cell and one or more dormant bandwidth 3 parts associated with one or more secondary cells, wherein the first data traffic is transmitted 4 over the active bandwidth part associated with the primary cell.
(“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs continuously when DRX operation is not configured. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs discontinuously in a DRX active time (e.g., next DRX on duration) when DRX operation is configured. The UE, based on the monitoring the PDCCH on 2nd PDCCH occasions, may transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment.”; Cirik et al.; 0277)

As to claim 8:
Cirik1 discloses:
wherein the instructions are further executable by the at least one processor to cause the apparatus to:
 receive an uplink configured grant indicating one or more sets of periodic uplink resources for transmitting the first data traffic during the first power state.
(“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs continuously when DRX operation is not configured. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs discontinuously in a DRX active time (e.g., next DRX on duration) when DRX operation is configured. The UE, based on the monitoring the PDCCH on 2nd PDCCH occasions, may transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment.”; Cirik et al.; 0277)
(“The downlink control signaling may comprise: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; a slot format information; a preemption indication; a power control command; and/or any other suitable signaling. The UE may receive the downlink control signaling in a payload transmitted by the base station on a physical downlink control channel (PDCCH). The payload transmitted on the PDCCH may be referred to as downlink control information (DCI). In some scenarios, the PDCCH may be a group common PDCCH (GC-PDCCH) that is common to a group of UEs.”; Cirik et al.; 0186)

As to claim 9:
Cirik1 discloses:
wherein the instructions are further 2 executable by the at least one processor to cause the apparatus to: 
receive, via the downlink control channel while operating in the first power 4 — state, a first uplink grant of a plurality of uplink grants in accordance with the first 5 configuration; 6
transmit the first data traffic in accordance with the first uplink grant; and 7 
(“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs continuously when DRX operation is not configured. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs discontinuously in a DRX active time (e.g., next DRX on duration) when DRX operation is configured. The UE, based on the monitoring the PDCCH on 2nd PDCCH occasions, may transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment.”; Cirik et al.; 0277)
(“The downlink control signaling may comprise: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; a slot format information; a preemption indication; a power control command; and/or any other suitable signaling. The UE may receive the downlink control signaling in a payload transmitted by the base station on a physical downlink control channel (PDCCH). The payload transmitted on the PDCCH may be referred to as downlink control information (DCI). In some scenarios, the PDCCH may be a group common PDCCH (GC-PDCCH) that is common to a group of UEs.”; Cirik et al.; 0186)

pause a monitoring of the downlink shared channel while operating in the first 8 power state. 
(“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)

As to claim 10:
Cirik1 discloses:
wherein the first power state is associated 2 with restricted transmission of one or more of: an uplink control channel or an uplink shared channel.
(“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)

As to claim 11:
Cirik1 discloses:
wherein the instructions to communicate, 2 while operating in the first power state, the first data traffic are executable by the at least one processor to cause the apparatus to: 4 
receive the first data traffic over a downlink from a base station; and 5 
(“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)
(“In an example, a MAC entity of a gNB may transmit one or more MAC CEs to a MAC entity of a wireless device. FIG. 19 shows an example of multiple FCIDs that may be associated with the one or more MAC CEs. The one or more MAC CEs comprise at least one of: a SP ZP CSI-RS Resource Set Activation/Deactivation MAC CE, a PUCCH spatial relation Activation/Deactivation MAC CE, a SP SRS Activation/Deactivation MAC CE, a SP CSI reporting on PUCCH Activation/Deactivation MAC CE, a TCI State Indication for UE-specific PDCCH MAC CE, a TCI State Indication for UE-specific PDSCH MAC CE, an Aperiodic CSI Trigger State Subselection MAC CE, a SP CSTRS/CSTIM Resource Set Activation/Deactivation MAC CE, a UE contention resolution identity MAC CE, a timing advance command MAC CE, a DRX command MAC CE, a Long DRX command MAC CE, an SCell activation/deactivation MAC CE (1 Octet), an SCell activation/deactivation MAC CE (4 Octet), and/or a duplication activation/deactivation MAC CE. In an example, a MAC CE, such as a MAC CE transmitted by a MAC entity of a gNB to a MAC entity of a wireless device, may have an LCID in the MAC subheader corresponding to the MAC CE. Different MAC CE may have different LCID in the MAC subheader corresponding to the MAC CE. For example, an LCID given by 111011 in a MAC subheader may indicate that a MAC CE associated with the MAC subheader is a long DRX command MAC CE.”; Cirik et al.; 0220)

pause a transmission of the uplink control channel and the uplink shared 6 — channel while operating in the first power state. 
(“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)

As to claim 21:
Cirik1 as described above does not explicitly teach:
wherein the first power state is associated with restricted reception of one or more of: a downlink control channel or a downlink shared channel.

However, Xiao et al. further teaches an only/power capability which includes:
wherein the first power state is associated with restricted reception of one or more of: a downlink control channel or a downlink shared channel.
(“In the uplink and/or the downlink, the base station may activate only one of the configured BWPs of the UE for the UE, and the UE and the base station may send and receive data only on the activated BWP. For example, the UE sends a physical uplink control channel (PUCCH) and/or a physical uplink shared channel (PUSCH) to the base station only on an activated uplink BWP. The base station sends a PDCCH and/or a PDSCH to the UE only on an active downlink BWP.”; Xiao et al.; 0147)
(“A default BWP is a BWP configured by a base station for a terminal. In a cell, the base station may configure a BWP inactivity timer for the terminal. If the terminal detects uplink scheduling or downlink grant of the terminal within a running time of the timer, and the uplink scheduling or the downlink grant may be carried by a PDCCH, the bwp-InactivityTimer is started or restarted. If the UE does not detect uplink scheduling or downlink grant within the running time of the timer, an active BWP of the UE in the cell is switched to the default BWP when the bwp-InactivityTimer expires. When the base station does not configure the default BWP for the terminal, an initial downlink BWP may be used as the default BWP. An initial BWP may be a BWP used by the terminal device to receive or send data before the terminal device receives dedicated BWP configuration information, and is generally configured by using a system message. Alternatively, the initial downlink BWP may be a BWP used to receive a system message. Alternatively, the initial BWP may be a BWP used by the terminal to send a physical random access channel (PRACH) to the base station, or the like. The initial BWP may include an initial downlink BWP, an initial uplink BWP, and the like. For ease of description, in the present invention, only BWP switching to a default BWP is used as an example, and BWP switching to an initial BWP is not described again. Switching from an active BWP to a default BWP can avoid inconsistent understanding between the base station and the terminal caused by a loss of DCI of the UE, and improve robustness of BWP switching or data scheduling. The default BWP may be a small-bandwidth BWP or a large-bandwidth BWP. Optionally, when the default BWP is a small-bandwidth BWP, the terminal may work on the default small-bandwidth BWP through switching, to reduce power consumption.”; Xiao et al.; 0148)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the only/power capability of Xiao et al. into Cirik1. By modifying the messaging of Cirik1 to include the only/power capability as taught by the Xiao et al., the benefits of improved robustness (Xiao et al.; 0015) are achieved.

As to claim 22:
Cirik1 discloses:
wherein the instructions to communicate, while operating in the first power state, the first data traffic are executable by the at least one processor to cause the apparatus to: 
transmit the first data traffic over an uplink to a base station; and 
(“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)

pause a monitoring of the downlink control channel and the downlink shared channel while operating in the first power state
(“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)

As to claim 23:
Cirik1 discloses:
wherein the first configuration comprises an 2 active bandwidth part associated with a primary cell and one or more dormant bandwidth 3 parts associated with one or more secondary cells, wherein the first data traffic is transmitted 4 over the active bandwidth part associated with the primary cell.
(“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs continuously when DRX operation is not configured. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs discontinuously in a DRX active time (e.g., next DRX on duration) when DRX operation is configured. The UE, based on the monitoring the PDCCH on 2nd PDCCH occasions, may transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment.”; Cirik et al.; 0277)

As to claim 24:
Cirik1 discloses:
wherein the instructions are further executable by the at least one processor to cause the apparatus to:
 receive an uplink configured grant indicating one or more sets of periodic uplink resources for transmitting the first data traffic during the first power state.
(“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs continuously when DRX operation is not configured. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs discontinuously in a DRX active time (e.g., next DRX on duration) when DRX operation is configured. The UE, based on the monitoring the PDCCH on 2nd PDCCH occasions, may transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment.”; Cirik et al.; 0277)
(“The downlink control signaling may comprise: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; a slot format information; a preemption indication; a power control command; and/or any other suitable signaling. The UE may receive the downlink control signaling in a payload transmitted by the base station on a physical downlink control channel (PDCCH). The payload transmitted on the PDCCH may be referred to as downlink control information (DCI). In some scenarios, the PDCCH may be a group common PDCCH (GC-PDCCH) that is common to a group of UEs.”; Cirik et al.; 0186)

As to claim 25:
Cirik1 discloses:
wherein the instructions are further 2 executable by the at least one processor to cause the apparatus to: 
receive, via the downlink control channel while operating in the first power 4 — state, a first uplink grant of a plurality of uplink grants in accordance with the first 5 configuration; 6
transmit the first data traffic in accordance with the first uplink grant; and 7 
(“In an example, performing the PS operation may further comprise switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs continuously when DRX operation is not configured. The UE may monitor the PDCCHs on 2nd PDCCH occasions and on 2nd SSs/CORESETs discontinuously in a DRX active time (e.g., next DRX on duration) when DRX operation is configured. The UE, based on the monitoring the PDCCH on 2nd PDCCH occasions, may transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment.”; Cirik et al.; 0277)
(“The downlink control signaling may comprise: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; a slot format information; a preemption indication; a power control command; and/or any other suitable signaling. The UE may receive the downlink control signaling in a payload transmitted by the base station on a physical downlink control channel (PDCCH). The payload transmitted on the PDCCH may be referred to as downlink control information (DCI). In some scenarios, the PDCCH may be a group common PDCCH (GC-PDCCH) that is common to a group of UEs.”; Cirik et al.; 0186)

pause a monitoring of the downlink shared channel while operating in the first 8 power state. 
(“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)

As to claim 26:
Cirik1 discloses:
wherein the first power state is associated 2 with restricted transmission of one or more of: an uplink control channel or an uplink shared channel.
(“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)

As to claim 27:
Cirik1 discloses:
wherein the instructions to communicate, 2 while operating in the first power state, the first data traffic are executable by the at least one processor to cause the apparatus to: 4 
receive the first data traffic over a downlink from a base station; and 5 
(“FIG. 27 shows an example embodiment of power saving mechanism. A base station (e.g., gNB) may transmit to a wireless device (e.g., UE), one or more RRC messages comprising first configuration parameters of a power saving channel (PSCH) and second configuration parameters of a power saving (PS) operation. The first configuration parameters of the PSCH may comprise at least one of: one or more first search spaces (SSs) and/or one or more first control resource sets (COREST) on which the UE monitors the PSCH, one or more first DCI formats with which the EGE monitors the PSCH, a radio network temporary identifier (RNTI) dedicated for monitoring the PSCH (e.g., PS-RNTI different from 3GPP existing RNTI values configured for the wireless device). The second configuration parameters of the PS operation may comprise at least one of: one or more second SSs and/or one or more second CORESTs on which the UE monitors PDCCHs in the PS operation, one or more first DCI formats with which the UE monitors PDCCHs in the PS operation, one or more MIMO parameters indicating a first maximum number of antenna (layers, ports, TRPs, panels, and/or the like) based on which the UE perform MIMO processing (transmission or reception) in the PS operation, one or more first cross-slot scheduling indicator indicating whether cross-slot scheduling is configured when the UE is in the PS operation, a BWP index indicating on which the UE transmit or receive data packet in the PS operation, and/or a cell index indicating on which the UE transmit or receive data packet in the PS operation. The one or more RRC messages may further comprise third configuration parameters of a normal function operation (e.g., full function, non-PS, or the like).”; Cirik et al.; 0274)
(“In an example, a MAC entity of a gNB may transmit one or more MAC CEs to a MAC entity of a wireless device. FIG. 19 shows an example of multiple FCIDs that may be associated with the one or more MAC CEs. The one or more MAC CEs comprise at least one of: a SP ZP CSI-RS Resource Set Activation/Deactivation MAC CE, a PUCCH spatial relation Activation/Deactivation MAC CE, a SP SRS Activation/Deactivation MAC CE, a SP CSI reporting on PUCCH Activation/Deactivation MAC CE, a TCI State Indication for UE-specific PDCCH MAC CE, a TCI State Indication for UE-specific PDSCH MAC CE, an Aperiodic CSI Trigger State Subselection MAC CE, a SP CSTRS/CSTIM Resource Set Activation/Deactivation MAC CE, a UE contention resolution identity MAC CE, a timing advance command MAC CE, a DRX command MAC CE, a Long DRX command MAC CE, an SCell activation/deactivation MAC CE (1 Octet), an SCell activation/deactivation MAC CE (4 Octet), and/or a duplication activation/deactivation MAC CE. In an example, a MAC CE, such as a MAC CE transmitted by a MAC entity of a gNB to a MAC entity of a wireless device, may have an LCID in the MAC subheader corresponding to the MAC CE. Different MAC CE may have different LCID in the MAC subheader corresponding to the MAC CE. For example, an LCID given by 111011 in a MAC subheader may indicate that a MAC CE associated with the MAC subheader is a long DRX command MAC CE.”; Cirik et al.; 0220)

pause a transmission of the uplink control channel and the uplink shared 6 — channel while operating in the first power state. 
(“In an example, in response to receiving the PS indication via the PSCH, the UE may transition a SCell from an active state to a dormant state, based on the PS indication indicating a state transition of the SCell. A dormant state of a SCell may be a time period duration which the wireless device may: stop monitoring PDCCH(s) on/for the SCell, stop receiving PDSCH(s) on the SCell, stop transmitting uplink signals (PUSCH, PUCCH, PRACH, DMRS, and/or PRACH) on the SCell, and/or transmit CSI report for the SCell. The wireless device may maintain the dormant state of the SCell until receiving a second indicator indicating a transition of the SCell from the dormant state to the active state.”; Cirik et al.; 0278)

Claim(s) 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. WO 2021067703 embodiment #1 (hereinafter “Cirik1”) in view of Cirik et al. WO 2021067703 embodiment #2 (hereinafter “Cirik2”) and in further view of Zhou et al. US 20200260304.

As to claim 12:
Cirik1 as described above does not explicitly teach:
wherein the instructions are further 2 executable by the at least one processor to cause the apparatus to: 3 receive, while operating in the first power state and the second power state, 4 — synchronization signal blocks (SSBs), transceiver reception signals, or both.

However, Zhou et al. further teaches an SSB capability which includes:
wherein the instructions are further 2 executable by the at least one processor to cause the apparatus to: 3 receive, while operating in the first power state and the second power state, 4 — synchronization signal blocks (SSBs), transceiver reception signals, or both.
(“In an example, the one or more RRC messages may further comprise a first plurality of RSs (e.g., SSB/PBCH blocks, or CSI-RSs) for a first RLM in a full function mode and a second plurality of RSs (e.g., SSB/PBCH blocks, or CSI-RSs) for a second RLM in a PS mode, on a BWP (and/or a serving cell). The first plurality of RSs may be transmitted with at least a first transmission periodicity. The second plurality of RSs may be transmitted with at least a second transmission periodicity. In an example, the first plurality of RSs may comprise a first number (e.g., 2, 4 or 8) of RSs. In an example, the second plurality of RSs may comprise a second number (e.g., 1, 2 or 4) of RSs. In an example, the second plurality of RSs may be a subset of the first plurality of RSs.”; Zhou et al.; 0381 and FIG. 30)
(“The wireless link 330A and/or the wireless link 330B may comprise at least one of a bi-directional link and/or a directional link. The communication interface 310 of the wireless device 110 may be configured to communicate with the communication interface 320A of the base station 1 120A and/or with the communication interface 320B of the base station 2 120B. The base station 1 120A and the wireless device 110 and/or the base station 2 120B and the wireless device 110 may be configured to send and receive transport blocks via the wireless link 330A and/or via the wireless link 330B, respectively. The wireless link 330A and/or the wireless link 330B may employ at least one frequency carrier. According to some of various aspects of embodiments, transceiver(s) may be employed. A transceiver may be a device that comprises both a transmitter and a receiver. Transceivers may be employed in devices such as wireless devices, base stations, relay nodes, and/or the like. Example embodiments for radio technology implemented in the communication interface 310, 320A, 320B and the wireless link 330A, 330B are illustrated in FIG. 4A, FIG. 4B, FIG. 4C, FIG. 4D, FIG. 6, FIG. 7A, FIG. 7B, FIG. 8, and associated text.”; Zhou et al.; 0145)
(“In an example, a power saving mode of a power saving mode configuration may be based on a power saving signal (e.g., a wake-up signal as shown in FIG. 26A, and/or a go-to-sleep as shown in FIG. 26B). The parameters of a power saving signal-based power saving mode configuration may comprise at least one of: a signal format (e.g., numerology) of the power saving signal; sequence generation parameters (e.g., a cell id, a virtual cell id, SS block index, or an orthogonal code index) for generating the power saving signal; a window size of a time window indicating a duration when the power saving signal may be transmitted; a value of a periodicity of the transmission of the power saving signal; a time resource on which the power saving signal may be transmitted; a frequency resource on which the power saving signal may be transmitted; a BWP on which the wireless device may monitor the power saving signal; and/or a cell on which the wireless device may monitor the power saving signal. In an example, the power saving signal may comprise at least one of: a SS block; a CSI-RS; a DMRS; and/or a signal sequence (e.g., Zadoff-Chu, M sequence, or gold sequence).”; Zhou et al.; 0342)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SSB capability of Zhou et al. into Cirik1. By modifying the messaging of Cirik1 to include the only/power capability as taught by the Zhou et al., the benefits of improved performance (Zhou et al.; 0231) are achieved.

As to claim 28:
Cirik1 as described above does not explicitly teach:
wherein the instructions are further 2 executable by the at least one processor to cause the apparatus to: 3 receive, while operating in the first power state and the second power state, 4 — synchronization signal blocks (SSBs), transceiver reception signals, or both.

However, Zhou et al. further teaches an SSB capability which includes:
wherein the instructions are further 2 executable by the at least one processor to cause the apparatus to: 3 receive, while operating in the first power state and the second power state, 4 — synchronization signal blocks (SSBs), transceiver reception signals, or both.
(“In an example, the one or more RRC messages may further comprise a first plurality of RSs (e.g., SSB/PBCH blocks, or CSI-RSs) for a first RLM in a full function mode and a second plurality of RSs (e.g., SSB/PBCH blocks, or CSI-RSs) for a second RLM in a PS mode, on a BWP (and/or a serving cell). The first plurality of RSs may be transmitted with at least a first transmission periodicity. The second plurality of RSs may be transmitted with at least a second transmission periodicity. In an example, the first plurality of RSs may comprise a first number (e.g., 2, 4 or 8) of RSs. In an example, the second plurality of RSs may comprise a second number (e.g., 1, 2 or 4) of RSs. In an example, the second plurality of RSs may be a subset of the first plurality of RSs.”; Zhou et al.; 0381 and FIG. 30)
      (“The wireless link 330A and/or the wireless link 330B may comprise at least one of a bi-directional link and/or a directional link. The communication interface 310 of the wireless device 110 may be configured to communicate with the communication interface 320A of the base station 1 120A and/or with the communication interface 320B of the base station 2 120B. The base station 1 120A and the wireless device 110 and/or the base station 2 120B and the wireless device 110 may be configured to send and receive transport blocks via the wireless link 330A and/or via the wireless link 330B, respectively. The wireless link 330A and/or the wireless link 330B may employ at least one frequency carrier. According to some of various aspects of embodiments, transceiver(s) may be employed. A transceiver may be a device that comprises both a transmitter and a receiver. Transceivers may be employed in devices such as wireless devices, base stations, relay nodes, and/or the like. Example embodiments for radio technology implemented in the communication interface 310, 320A, 320B and the wireless link 330A, 330B are illustrated in FIG. 4A, FIG. 4B, FIG. 4C, FIG. 4D, FIG. 6, FIG. 7A, FIG. 7B, FIG. 8, and associated text.”; Zhou et al.; 0145)
(“In an example, a power saving mode of a power saving mode configuration may be based on a power saving signal (e.g., a wake-up signal as shown in FIG. 26A, and/or a go-to-sleep as shown in FIG. 26B). The parameters of a power saving signal-based power saving mode configuration may comprise at least one of: a signal format (e.g., numerology) of the power saving signal; sequence generation parameters (e.g., a cell id, a virtual cell id, SS block index, or an orthogonal code index) for generating the power saving signal; a window size of a time window indicating a duration when the power saving signal may be transmitted; a value of a periodicity of the transmission of the power saving signal; a time resource on which the power saving signal may be transmitted; a frequency resource on which the power saving signal may be transmitted; a BWP on which the wireless device may monitor the power saving signal; and/or a cell on which the wireless device may monitor the power saving signal. In an example, the power saving signal may comprise at least one of: a SS block; a CSI-RS; a DMRS; and/or a signal sequence (e.g., Zadoff-Chu, M sequence, or gold sequence).”; Zhou et al.; 0342)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SSB capability of Zhou et al. into Cirik1. By modifying the messaging of Cirik1 to include the only/power capability as taught by the Zhou et al., the benefits of improved performance (Zhou et al.; 0231) are achieved.


Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20200029316 – teaches second BWP with SSB (see para. 0432).
	US 20210321446 – teaches duration configured by higher layers (see para. 0303).
	US 20220167279 – teaches not monitoring PDCCH and not transmitting on PUCCH, PRACH and UL-SCH (see para. 0261).
	US 20190090299 – teaches ramping up modem from first power mode to second power mode based on duration (see para. 0149).
	US 20200112917 – teaches PDCCH-only mode (see para. 0126).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464